DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 16 and the cancellation of claims 29 and 30.
Response to Arguments
	The Examiner agrees with the Applicant’s arguments that the amendments filed 04/27/2021 differentiate from the art of record.
	The Examiner agrees that the proposed modification of Matsui by French would add an additional membrane which has been excluded from the claims. Further, the additional detail of the cavity being located within a wall of the enclosure is noted as an additional limitation not specified by Matsui.
Allowable Subject Matter
Claims 1-13, 15-16, 18-24 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16 outline a device and method for a purging system for a laser device. The system is made up of a cartridge which is located in a cavity within a wall of an enclosure of the laser system. The cartridge has a desiccant therein, including a mesh layer retaining the desiccant and enabling fluid flow to the desiccant. A membrane is provided over the mesh layer between the desiccant and the laser enclosure, only one membrane is present and remains in place when the cartridge is removed. The prior art was found to teach removable/replaceable desiccant devices but failed to teach or suggest the combination of the cartridge type desiccant being located within a cavity in the wall of the enclosure 
Additional relevant noted art is: US 4229709, 6816536, 6170167.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828